Citation Nr: 1548371	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-07 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. DiPadova, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In June 2014 and February 2015, the Board remanded the case for further development. 


FINDING OF FACT

The Veteran's back disability did not manifest during service or within one year of separation from service, and is not attributable to an event or injury in service.  


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.  Appropriate notice was provided in October 2009.

The duty to assist has also been met.  VA has obtained, to the extent possible, all relevant evidence identified by the Veteran and necessary for an equitable resolution of the issue on appeal.  The Veteran has not identified any evidence that remains outstanding.

Regarding whether there was substantial compliance with the Board's June 2014 and February 2015 remand directives, the AOJ obtained a VA examination in October 2014 and an additional medical opinion at the September 2015 VA examination.  In September 2015 correspondence, the Veteran asserted that he attended a VA examination appointment, but that the VA physician stated that it was not necessary to examine the Veteran.  The February 2015 Board remand required a VA medical opinion, not an examination, unless an opinion could not be provided without an examination.  The VA examiner reviewed the Veteran's claims file and provided the information requested by the Board's February 2015 remand.  Therefore, the VA medical opinion is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The appeal was readjudicated by a September 2015 supplemental statement of the case (SSOC).  The Board thus concludes that there was substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In June 2014, the Board denied the issue of entitlement to service connection for bilateral hearing loss.  In September 2015, the Veteran filed a new claim for entitlement to service connection for bilateral hearing loss and it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

II.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Certain chronic disabilities, such as arthritis, if manifested to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. §§ 3.307, 3.309.

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

There is medical evidence demonstrating that the Veteran has a current back disability, to include arthritis and stenosis.  Specifically, in the September 2015 VA medical opinion, the examiner noted that the Veteran had degeneration and age-related stenosis of the back.  Therefore, the first element of service connection is met.  

The Veteran's service treatment records (STRs) are silent regarding complaints, findings, or a diagnosis of back problems.  Service treatment records from the Veteran's period of active duty include reports of a February 1964 enlistment examination and November and December 1966 separation examinations.  These examinations revealed a normal clinical evaluation of the Veteran's spine and normal upper and lower extremities.  No pertinent defects or diagnoses were noted.  On the Report of Medical History completed by the Veteran at separation, he answered "no" to whether he had swollen or painful joints and reported no significant history.  The Veteran's Form DD-214 reflects that he was an engineer of the construction battalion. 

Post-service treatment records include private treatment records noting the Veteran's low back pain and herniated discs.  Specifically, the February 1985 private treatment record noted that the Veteran's back pain started in October 1984 when he lifted a sofa at work.  At that private evaluation, the Veteran reported that he had low back pain ever since that injury.  The Veteran did not report a history of back injury in service.  

July 1994 private treatment records reflect that the Veteran had a diagnosis of arthritis of the back.

On December 1996 VA examination, the Veteran reported that he had low back pain and that he was previously diagnosed with arthritis and herniated nucleus pulposus in the lumbosacral spine.  The Veteran did not report any history as to the onset of that pain, either in service or due to a work-related injury.  The diagnosis was chronic low back pain; with no opinion offered as to etiology.  

On December 2013 Board hearing, the Veteran stated that he fell off of a bulldozer and injured his back during service in Germany.  The Veteran testified that he did not seek medical treatment because he could still walk after the accident and that he returned to work without going to sick call.  The Veteran testified that he experienced back pain since that accident and that he self-treated his back until it started hurting even more.  He testified that he saw doctors for his back beginning in the 1970s.  Further, he testified that, as a mechanic in service, he lifted heavy equipment on a daily basis.  He stated that this contributed to his back problems.   

In June 2014, the Board remanded the claim to afford the Veteran a VA examination.

On October 2014 VA examination, the Veteran reported the in-service bulldozer accident and stated that his low back issues started after that accident.  The Veteran further stated that he was not allowed to seek medical attention and returned to duty as a heavy equipment mechanic.  The Veteran did not report any history related to the 1984 back injury sustained at work.  Following examination and review of the record, the examiner noted that the Veteran did not have a chronic lumbar spine condition, but that the current findings were for a congenital "short leg syndrome."  The examiner concluded that the current diagnosis was not related to service.  

An October 2014 private treatment record noted that the Veteran did not have an anatomical short leg.  In January and February 2015 correspondence, the Veteran noted that he did not have a short leg.

In February 2015, the Board found the October 2014 VA examination to be inadequate as the examiner mostly addressed that the Veteran had short leg syndrome.  The examiner failed to address the Veteran's treatment records that showed a diagnosis of a disc herniation and multilevel facet disease.  Thus, the Board remanded the claim for a new medical opinion.

On September 2015 VA examination, the diagnosis was degeneration and age-related stenosis.  The examiner opined that the Veteran's claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner found that the short leg syndrome diagnosis from the February 2014 VA examination was not an accepted diagnosis in orthopedics.  The examiner stated that the measurement of the Veteran's left leg did not show short leg syndrome.  Further, the examiner stated that a short leg syndrome would cause hip problems of the opposite hip, not back problems.  The examiner found that the Veteran's STRs were silent regarding a back problem and that the bulldozer accident was not verified in the Veteran's service records.  The examiner noted that the Veteran's private medical records revealed that the Veteran did not have a back problem until a work-related injury occurred.  The examiner noted that the Veteran lifted a couch and developed a herniated disc in October 1984.  The examiner reiterated that there was no indication from the Veteran's STRs that he had a back injury.  The examiner noted that there was good private medical evidence that showed that the Veteran had back issues beginning in 1984, over 17 years after discharge.  

The Board places substantial weight on the September 2015 probative medical opinion.  The opinion addresses the pertinent question at hand, describes the disability in sufficient detail, and thoroughly explains the reasoning for the conclusions reached, thus, allowing the Board to make a fully informed evaluation of the underlying medical issues.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Further, the opinion reflects that pertinent evidence, including in-service and post-service treatment records and lay statements of record, was considered in reaching the medical conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds this opinion of great probative value.  The Board finds the October 2014 examiner's opinion to be of limited probative value as the examiner focused the medical opinion on the diagnosis of short leg syndrome.  As noted through the Veteran's correspondence, an October 2014 private treatment record, and the September 2015 examiner's opinion, the Veteran did not have short leg syndrome. 

The Board also considered the Veteran's lay assertions.  The Veteran is competent to report the circumstances of his service and the Veteran's military occupation as an engineer suggests that he could have worked on a bulldozer.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, there is a discrepancy regarding the onset of the Veteran's back disability.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Veteran's statements on December 2013 Board hearing and on October 2014 VA examination that the onset of his back problems were due to the in-service bulldozer accident, are inconsistent with his denial of any back pain at separation and his report at the February 1985 private examination that the onset of his back injury was from lifting a sofa at work.  He complained of back pain at the 1996 VA examination, but did not offer any history as to onset, either from service or the work injury.  On December 2013 Board hearing, the Veteran stated that he did not discuss the in-service bulldozer accident to his private doctor because the doctor did not want to get involved with any legal issues.  The Veteran also stated that he was treated for a back condition in the 1970s, but the medical evidence of record shows that the Veteran was first treated in the 1980s for his back condition.  Even if the Veteran sustained a back injury in service as claimed, physical examination of his back was normal at separation and he denied having back pain.  The first treatment record is dated in 1985, at which time he sought treatment for the 1984 work injury.  None of the records from that time include his report of a prior service-related back injury.   

The Board has considered whether presumptive service connection for arthritis as a chronic disease is warranted in the instant case.  Although the Veteran has indicated that he experienced symptoms of pain in his lower back during service and after his service discharge, the evidence of record fails to establish that he had arthritis to a compensable level within one year of his separation from service.  Hence, the criteria for presumptive service connection for the back disability as a chronic disease have not been satisfied.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The only other evidence indicating a relationship between the Veteran's service and a back disability is his own statements.  Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The disability at issue may have multiple etiologies and thus falls outside the realm of common knowledge of a lay person.  Jandreau, 492 F.3d 1372.  The Veteran is competent to testify as to observable symptoms, but his opinion as to the correct diagnosis is not competent evidence.  Moreover, for the reasons stated herein, his lay statements are considered to be less probative than the contemporaneous medical evidence finding against his claim. 

As a preponderance of the evidence is against the claim of service connection for a back disability, and the claim must be denied.  

ORDER

Service connection for a back disability, to include stenosis and arthritis, is denied. 



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


